Citation Nr: 9904009	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1996, and a statement of the case was issued in 
January 1997.  A substantive appeal was received in March 
1997.  

The Board notes that the veteran has apparently advanced a 
claim of entitlement to an increased rating for service-
connected post-traumatic stress disorder (PTSD).  It appear 
that the RO may have deferred action on this claim pending 
additional development.  At any rate, the PTSD issue is not 
in appellate status and this matter is hereby referred to the 
RO for any necessary action. 


FINDINGS OF FACT

1.  The veteran had active military service from September 
1966 to March 1970, including service in Vietnam. 

2.  The veteran's peripheral neuropathy was not manifested 
during his active military service or for many years 
thereafter, nor is his peripheral neuropathy otherwise shown 
to be related to his active military service or to any 
incident during such service, including exposure to herbicide 
agents. 


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by his period of active military service, nor may 
his peripheral neuropathy be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds the veteran's claim to be 
well-grounded.  38 U.S.C.A. § 5107(a).  In this regard, the 
Board notes that there is clear evidence of current 
disability as demonstrated by numerous medical records from 
the early 1990's to date.  Further, the record shows that the 
veteran had military service in Vietnam, and the examiner who 
conducted a VA examination in December 1996 included as part 
of his diagnosis a comment to the effect that the veteran 
suffers from a peripheral neuropathy "which in a veteran 
with Agent Orange exposure, has to be presumed to be 
secondary to Agent Orange."  The Board finds that there is 
sufficient medical evidence of a nexus to service to well-
ground the veteran's claim.  See Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Further, after reviewing the claims file 
which includes numerous private medical treatment records, 
Social Security records, and the December 1996 report of VA 
examination, the Board finds that the record as it stands 
allows for an equitable review of the veteran's appeal and 
that no further action is necessary to meet the duty to 
assist the veteran.  38 U.S.C.A. § 5107(b).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a veteran exposed to a 
herbicide agent in the Republic of Vietnam between January 
1962 and May 1975 develops certain diseases, including acute 
and subacute peripheral neuropathy, within one year of the 
last date on which the veteran was exposed to an herbicide 
agent, then service connection for such disease will be 
presumed.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, the Board is 
compelled to find that the clear preponderance of that 
evidence is against a finding that the veteran's peripheral 
neuropathy was manifested prior to the early 1990's.  In this 
regard, an October 1992 private medical record recounts 
history to the effect that the veteran awoke one morning in 
August 1992 with numbness in the lower extremities which 
spread to waist level.  The record is devoid of any evidence 
that the veteran's peripheral neuropathy was manifested at 
any time prior to 1992.  Service medical records contain no 
references to any pertinent neurological complaints and no 
abnormal neurological findings were reported in any of the 
veteran's service medical records. 

While it is clear that the veteran now suffers significant 
neurological disability, there is no showing of any chronic 
neurological disorder during service.  Moreover, no organic 
neurological disease was manifested within one year of 
service, nor was acute and/or subacute peripheral neuropathy 
manifested within one year of service to allow favorable 
application of any statutory and regulatory presumptions.  

However, while the facts of the present case do not allow for 
service connection by use of any presumptions, direct service 
connection can nevertheless be established by tracing 
causation to a condition or event during service.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As noted above, 
there is no medical evidence of a continuity of 
symptomatology to establish a direct link to service. 

The Board notes here that the VA physician who conducted the 
December 1996 examination did comment that peripheral 
neuropathy in a veteran exposed to Agent Orange is presumed 
to be secondary to exposure to Agent Orange.  It is true that 
pertinent regulations do allow a presumption for acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309.  
However, these regulations also require that such peripheral 
neuropathy be manifested within one year of exposure to 
herbicide agents.  In the present case, as discussed above, 
the evidence shows that the veteran's peripheral neuropathy 
was first manifested in the early 1990's, over twenty years 
after the exposure to herbicide agents.  Moreover, there is 
no persuasive medical evidence suggesting that the veteran's 
peripheral neuropathy is otherwise directly related to his 
military service or to exposure to herbicide agents during 
service.  Combee. 

At this point the Board observes that in the Federal Register 
of January 21, 1992 (See 57 FR 2236- 38), VA published a 
proposed rule to recognize an association between peripheral 
neuropathy and exposure to herbicides containing dioxin; 
however, a final rule was never published.  VA thereafter 
determined, based on sound medical and scientific information 
and analyses available to it, that there was 
inadequate/insufficient evidence to determine whether an 
association exists between herbicide exposure and chronic 
peripheral neuropathy.  Pursuant to the standards of the 
Agent Orange Act, VA determined that the evidence against an 
association between herbicide exposure and chronic peripheral 
neuropathy outweighed the evidence for such an association 
and published a notice of that determination, including an 
explanation of the scientific basis for that determination, 
in the Federal Register of August 8, 1996 (See 61 FR 41442, 
41446-47).

In the Federal Register of November 7, 1996 (See 61 FR 57586- 
89), VA published a final rule regarding diseases associated 
with exposure to certain herbicide agents. VA regulations 
concerning presumptive service connection for certain 
diseases for which there is no record of the disease during 
service were amended based upon a determination that there is 
a positive association between exposure to herbicides used in 
Vietnam and the subsequent development of acute and subacute 
peripheral neuropathy.  

It would appear from the record that the veteran's disability 
is essentially chronic peripheral neuropathy for which VA has 
expressly found no relationship to herbicide agents.  
However, regardless of the medical description of the 
veteran's disability, there is no evidence that the veteran 
in the present case developed acute and/or subacute 
peripheral neuropathy within the time period set forth in 38 
C.F.R. §§ 3.307, 3.309. 

In sum, the preponderance of the evidence in the present case 
is against a finding that the veteran's peripheral neuropathy 
is related to his active military service.  In fact, it 
appears that various medical professionals have been unable 
to determine an exact etiology for the veteran's disability.  
An underlying viral infection has been suggested, but the 
consensus of medical professionals appears to be that the 
veteran's peripheral neuropathy is of unknown etiology.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the negative evidence with the positive 
evidence so as to otherwise provide a basis for favorable 
resolution of the veteran's appeal.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

